Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 1 of 48 - Page ID#: 293



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

  NICHOLAS SANDMANN, by and            : CASE NO. 2:19-CV-31-WOB-CJS
  through his parents and natural      :
  guardians, TED SANDMANN and          : JUDGE WILLIAM O. BERTELSMAN
  JULIE SANDMANN,                      :
                                       :
              Plaintiffs,              :
                                       :
  v.                                   :
                                       :
  CABLE NEWS NETWORK, INC.,            :
                                       :
              Defendant.               :
                                       :
                                       :


                      PLAINTIFF’S RESPONSE IN OPPOSITION
                      TO DEFENDANT’S MOTION TO DISMISS
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 2 of 48 - Page ID#: 294



                                                   TABLE OF CONTENTS

 INTRODUCTION......................................................................................................................... 1

 FACTUAL BACKGROUND ....................................................................................................... 4

    I.         Nicholas Was a Victim, Not an Aggressor, at the January 18 Incident. .......................... 4

    II.        Nicholas Was a Victim of CNN’s Negligent Reporting. ................................................. 7

          A.     CNN’s First Broadcast and Second Article Were False and Defamatory. ................... 7

          B.     CNN’s Second Broadcast and First Tweet Were False and Defamatory. .................... 9

          C.     CNN’s First Online Article and Second Tweet Were False and Defamatory. ........... 11

          D.     CNN’s Third Broadcast Was False and Defamatory. ................................................. 12

          E.     CNN’s Third Article and Fourth Tweet Were False and Defamatory. ....................... 13

          F.     CNN’s Fourth Broadcast and Seventh Article Were False and Defamatory. ............. 15

          G.     CNN’s Fourth Article Was False and Defamatory. .................................................... 15

          H.     CNN’s Fifth Article Was False and Defamatory. ....................................................... 16

          I.     The Sixth Article and Third Tweet Were False and Defamatory. .............................. 17

          J.     CNN’s Eighth Article Was False and Defamatory. .................................................... 18

          K.     CNN’s Ninth Article Was False and Defamatory....................................................... 19

    III.       Investigations by the Diocese and an Independent Investigator Establish Falsity. ....... 19

 ARGUMENT ............................................................................................................................... 19

    I.         Legal Standards to Be Applied. ..................................................................................... 20

          A.     All Allegations of the Complaint Must be Taken as True. ......................................... 20

          B.     “Of and Concerning” Is a Jury Issue if There Is Any Ambiguity. .............................. 20

          C.     Defamatory Meaning Is a Jury Issue if There Is Any Ambiguity............................... 21

          D.     Truth or Falsity Is a Jury Issue Except in the Clearest Cases. .................................... 21

    II.        CNN’s Publications Are “Of and Concerning” Nicholas. ............................................. 22




                                                                      i
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 3 of 48 - Page ID#: 295



         A.     Nicholas Does Not Rely on His Status as a Member of the CovCath Group to Confer
                Standing and the Group Libel Doctrine is Therefore Inapplicable. ............................ 23

         B.     Nicholas Was Identified by Name, Photograph, and Descriptive Circumstances. ..... 24

    III.      CNN’s Publications Are Capable of a Defamatory Interpretation. ............................... 28

    IV.       CNN’s Publications Are Not Protected Opinion. .......................................................... 31

         A.     CNN Accused Nicholas of Engaging in Objectively Verifiable Conduct. ................. 32

         B.     CNN’s Accusations Are Not Protected Opinions Based on Disclosed Facts. ............ 35

    V.        CNN’s Accusations Are False. ...................................................................................... 37

    VI.       Defamation by Implication ............................................................................................ 40

 CONCLUSION ........................................................................................................................... 40




                                                                    ii
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 4 of 48 - Page ID#: 296




                                              TABLE OF AUTHORITIES
 Cases

 Araya v. Deep Dive Media, LLC, 966 F. Supp. 2d 582 (W.D.N.C. 2013) ................................... 20

 Armstrong v. Shirvell, 596 F. App’x 433 (6th Cir. 2015) ............................................................. 33

 Ashcroft v. Iqbal, 556 U.S. 662 (2009). ........................................................................................ 20

 Baker v. Kuritzky, 95 F. Supp. 3d 52 (D. Mass. 2015) ................................................................. 32

 Biber v. Duplicator Sales & Service, Inc., 155 S.W.3d 732 (Ky. Ct. App. 2004)........................ 28

 Boyles v. Mid-Florida Television Corp., 431 So. 2d 627 (Fla. Dist. Ct. App. 1983), approved,

           467 So. 2d 282 (Fla. 1985).......................................................................................... 30, 34

 Carey v. CSX Transportation, Inc., 2019 WL 181120 (E.D. Ky. Jan. 11, 2019) ......................... 35

 Cheney v. Dailey News L.P., 654 Fed. App’x 578 (3d Cir. 2016) ................................................ 26

 Church of Scientology v. Flynn, 744 F.2d 694 (9th Cir. 1984)..................................................... 23

 Clark v. American Broadcasting Companies, Inc., 684 F.2d 1208 (6th Cir. 1982) ............... 26, 28

 Clark v. Viacom Intern. Inc., 617 Fed. App’x 495 (6th Cir. 2015) .............................................. 22

 Compuware Corp. v. Moody’s Investor Services, Inc., 499 F.3d 520 (6th Cir. 2007) ........... 34, 35

 Cromity v. Meiners, 494 S.W.3d 499 (Ky. Ct. App. 2015) .......................................................... 31

 Desai v. Charter Commc’ns, LLC, 2018 WL 297599 (W.D. Ky. January 4, 2018)..................... 21

 E.W. Scripps Co. v. Cholmondelay, 469 S.W.2d 700 (Ky. Ct. App. 1978) .................................. 23

 Fortney v. Guzman, 482 S.W.3d 784 (Ky. Ct. App. 2015)........................................................... 30

 Hill v. Petrotech Res. Corp., 325 S.W.3d 302 (Ky. 2010). .......................................................... 20

 Holmes v. Curtis Pub. Co., 3030 F. Supp. 522 (D.S.C. 1969) ..................................................... 26

 Jackson v. Consumer Publ’ns, 11 N.Y.S.2d 462 (App. Div. 1939) ............................................. 26

 Jacobs v. Ethel Walker School Inc., 2003 WL 22390051 (Conn. Super. Ct. Sept. 30, 2003) ...... 34

 Ky. Kingdom Amusement Co. v. Belo Ky., Inc., 179 S.W.3d 785 (Ky. 2005) .................. 21, 28, 37
                                                                  i
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 5 of 48 - Page ID#: 297



 Lasky v. American Broadcasting Companies, Inc. 631. F. Supp. 962 (S.D.N.Y. 1986) .............. 28

 Loftus v. Nazari, 21 F. Supp. 3d 849 (E.D. Ky. 2014).................................................................. 27

 Louisville Times v. Strivers, 68 S.W.2d 411 (Ky. 1934) .............................................................. 23

 Marcum v. G.L.A. Collection Co. Inc., 646 F. Supp. 2d 870 (E.D. Ky 2008) .............................. 22

 Marr v. Putnam, 196 Or. 1 (1952). ......................................................................................... 20, 24

 Masson v. New Yorker Magazine, Inc., 501 U.S. 496 (1991)....................................................... 37

 McCall v. Courier-Journal & Louisville Times Co., 623 S.W.2d 882 (Ky. 1981)....... 4, 19, 29, 40

 Milkovich v. Lorain Journal, 497 U.S. 1 (1990)............................................................... 31, 35, 36

 Mullenmeister v. Snap-On Tools Corp., 587 F. Supp. 868 (S.D.N.Y. 1984) ............................... 30

 Nappier v. Jefferson Standard Life Ins. Co., 322 F.2d 502 (4th Cir. 1963) ................................. 25

 Nichols v. Moore, 477 F.3d 396 (6th Cir. 2007) ........................................................................... 40

 Nicholson v. Rust, 52 S.W. 933 (Ky. 1899) .................................................................................... 4

 O’Brien v. Williamson Daily News, 735 F. Supp. 218 (E.D. Ky. 1990), aff’d, 931 F.2d 893 (6th

           Cir. 1991) .............................................................................................................. 21, 24, 27

 Overhill Farms, Inc. v. Lopes, 190 Cal. App. 4th 1248 (2010) .................................................... 33

 Peck v. Tribune Co., 214 U.S. 185 (1909) .................................................................................... 25

 Robinson v. United States, 506 A.2d 572 (D.C. 1986) ................................................................. 32

 Royal Palace Homes, Inc. v. Channel 7 of Detroit, Inc., 1994 WL 413394 (Mich. Cir. Ct. Jan. 4,

           1994) ................................................................................................................................. 30

 Smith v. United States, 593 A.2d 205 (D.C. 1991) ....................................................................... 32

 Stanton v. Metro Corp., 357 F. Supp. 2d 369 (D. Mass. 2005), rev’d on other grounds, 438 F.3d

           119 (1st Cir. 2006) ...................................................................................................... 24, 25

 Stanton v. Metro Corp., 438 F.3d 119 (1st Cir. 2006) ...................................................... 24, 25, 26



                                                                         ii
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 6 of 48 - Page ID#: 298



 Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781 (Ky. 2004), overruled on other grounds by

            Toler v. Sud-Chemie, Inc., 458 S.W.3d 276 (Ky. 2014) ....................................... 22, 23, 38

 Toikka v. Jones, 2013 WL 978926 (E.D. Ky. 2013)..................................................................... 30

 Toler v. Sud-Chemie, Inc., 458 S.W.3d 276 (Ky. 2014) ......................................................... 22, 30

 Toney v. WCCO Television, Midwest Cable and Satellite, Inc., 85 F.3d 383 (8th Cir. 1996)...... 40

 United States v. Hoxsey, 17 M.J. 964 (A.F.C.M.R. 1984) ............................................................ 34

 Wallace v. Media News Group, Inc., 568 Fed. App’x 121 (3d Cir. 2014) ................................... 25

 Welch v. American Publishing Co. of Kentucky, 3 S.W.3d 724 (Ky. 1999) ................................. 31

 Williams v. Blackwell, 487 S.W.3d 451 (Ky. Ct. App. 2016), as modified (Mar. 4, 2016) .......... 31

 Yancey v. Hamilton, 786 S.W.2d 854 (Ky. 1989)....................................................... 21, 31, 32, 35

 Yow v. National Enquirer, Inc., 550 F. Supp. 2d 1179, 1182-83 (E.D. Cal. 2008) ...................... 27

 Statutes

 Fed. R. Civ. P. 12(b)(6)............................................................................................................. 4, 20

 Other Authorities

 RESTATEMENT (SECOND) OF TORTS § 617 .............................................................................. 20, 22

 RESTATEMENT (SECOND) OF TORTS § 564..................................................................................... 23

 RESTATEMENT (SECOND) OF TORTS § 564A ................................................................................. 27

 RESTATEMENT (SECOND) OF TORTS § 614 .................................................................................... 21

 Rules

 Local Rule 7.1(d) ............................................................................................................................ 2




                                                                       iii
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 7 of 48 - Page ID#: 299



                                          INTRODUCTION

         In CNN’s effort to avoid responsibility for assassinating the character of a child in a week-

 long news cycle, its opening brief avoids discussing the bulk of CNN’s false and defamatory

 accusations and grossly mischaracterizes the few it does mention. The stark contrast between

 CNN’s actual reporting and its recitation of the facts in its preliminary statement provides a glaring

 indictment of CNN’s disingenuous legal positions.             In its reporting, Nicholas Sandmann

 (“Nicholas”) was the culprit who spearheaded a physically threatening, racist confrontation with

 four African American men who were merely preaching about the bible and oppression, before

 assaulting an elderly Native American man singing a song of peace and unity. These false

 accusations actually reported by CNN do not appear in CNN’s statement of the case to this Court.

         For instance, the Black Hebrew Israelites are no longer described as “four African

 American men preaching about the bible and oppression,” (e.g., Compl., ¶ 148(e)), but instead

 they are the “extremist Black Hebrew Israelite sect” when speaking to the Court, (Mot. at 1).

 Nicholas and his classmates are no longer described as being on the verge of “lynching” the

 oppressed Black Hebrew Israelites “because they didn’t like the color of their skin” or “their

 religious views,” (e.g., Compl., ¶ 189(e)), but instead the Israelites “hurl[ed] insults at the students”

 and “directed abusive remarks toward them for nearly an hour,” (Mot. at 1). Nicholas no longer

 “put himself in front of [Nathan Phillips] and wouldn’t move” when Phillips “needed an out,” “an

 escape,” and a “retreat” from “a really dangerous situation” of “100-plus of these young men who

 were well-fed and healthy and strong and ready to do harm to somebody,” (Compl. ¶ 189(g)), but

 instead “Phillips … approached Sandmann, who remained in place and stood facing the activist,”

 (Mot. at 2). Nicholas and his classmates no longer “surrounded [Phillips] and … blocked his path

 to the Lincoln Memorial steps,” (e.g., Compl., ¶ 227(d)), but instead Phillips “saw the



                                                    1
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 8 of 48 - Page ID#: 300



 confrontation and decided to intervene,” (Mot. at 1). In fact, the words “escape,” “dangerous

 situation,” and “lynch” do not even appear in CNN’s 25-page brief, because addressing them is

 fatal to CNN’s Motion. 1

        After addressing just a few cherry-picked, out of context statements in its opening brief,

 CNN asks this Court to hold as a matter of law that the entirety of its accusations against this

 sixteen-year-old student are substantially true, statements of protected opinion, and/or incapable

 of a defamatory meaning. CNN continues to distort the facts, asking this Court to hold that it is

 substantially true that Nicholas “harassed” and “taunted” Phillips, “got right in [Phillips’] face,”

 and “block[ed] [Phillips’] escape” from “a really dangerous situation.” (Mot. Ex. 9). The truth is

 that CNN republished its false coverage over seven days across multiple platforms precisely

 because the coverage consisted of inflammatory defamation – that particular kind of false speech

 that would be expected to generate the very hate mob behavior experienced by Nicholas in the

 aftermath of CNN’s reporting – and because the lies it reported “neatly fit CNN’s anti-Trump

 agenda.” (Compl. ¶ 115). The truth is that Nicholas is “a young boy who was guilty of little more

 than wearing a souvenir Make America Great Again cap while on a high school field trip to the

 National Mall in Washington, D.C. to attend the January 18 March for Life,” who fell victim to

 CNN’s worldwide megaphone for anti-Trump rhetoric. (Id. ¶ 12). The truth is that Nicholas is a

 child who was verbally assaulted by adults in a known hate group, then physically confronted and

 picked on by adult political activists, and finally bullied by one of the most powerful and agenda-

 driven news organizations in the world, CNN.

        CNN responds to these truths with an intentionally distorted recitation of its own reporting,



 1
  These words appear only in CNN’s 17-page, single-spaced Exhibit 9, in which it argues in cursory
 fashion the bases for dismissal of each alleged defamatory statement. Leave of Court was not
 sought or granted to file this improper exhibit that is an end-run around Local Rule 7.1(d).
                                                  2
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 9 of 48 - Page ID#: 301



 isolated from all contextual clues, in an effort to disguise and mischaracterize its reckless and

 agenda driven lies against a teenager as responsible reporting. The four legal theories espoused

 by CNN simply do not fit the well-pled allegations Nicholas makes in his Complaint. First, it

 cannot be disputed that Nicholas was subjected to public hatred and scorn and that CNN’s

 reporting is reasonably capable of a defamatory meaning. 2 Second, each of CNN’s publications

 emphasized Nicholas specifically, distinguishing him from the group of students generally. Third,

 each of CNN’s reports described conduct. Statements describing conduct are inherently capable

 of being proven true or false and are generally considered statements of fact rather the statements

 of opinion. Either Nicholas surrounded Phillips or he did not. Either Nicholas placed himself in

 front of Phillips’ path to the Lincoln Memorial or he did not. Either Nicholas blocked Phillips’

 escape from a crowd of hundreds of physically aggressive students who were prepared to batter

 Phillips and the Black Hebrew Israelites, or he did not. Fourth, as the Complaint alleges and as is

 fact, these claims are not substantially true: they are false. Nicholas did not engage in any such

 improper conduct, and it turns truth on its head to suggest that it is substantially true to accuse

 Nicholas of “surrounding” and “getting in the face” of Phillips before “blocking his escape” from

 “a really dangerous situation” of a crowd of hundreds ready “to lynch” minorities, when Nicholas

 never moved and Phillips approached him from a distance banging a drum in his face.

        CNN also repeatedly insists – though without citing it as a basis for dismissal – that it

 merely reported the statements of witnesses and, in the long run, reported some of the truth. CNN

 is not entitled to immunity from suit merely because many of its false accusations were accurately



 2
   Although CNN’s opening brief largely parrots the brief filed by The Washington Post, CNN
 avoided the frivolous position taken by the Post that Kentucky follows the “innocent construction
 rule” – requiring dismissal of this case if the alleged defamation is capable of an innocent
 construction. The words “innocent construction rule” do not appear in Kentucky jurisprudence,
 and the Kentucky Supreme Court and recent federal decisions have roundly rejected this position.
                                                 3
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 10 of 48 - Page ID#: 302



  quoted lies from suspect sources. While perhaps applicable to public figure cases under the right

  circumstances, when dealing with a private figure plaintiff, the case is governed by the “ancient

  rule that authors and publishers may not repeat false and defamatory matter and escape liability

  with the plea that they were but quoting a source deemed authentic.” McCall v. Courier-Journal

  & Louisville Times Co., 623 S.W.2d 882, 894 (Ky. 1981) (rejecting the doctrine of “neutral

  reportage” in Kentucky, which has no basis in the Constitution and which, in any case, does not

  apply to private figures); Nicholson v. Rust, 52 S.W. 933, 934 (Ky. 1899) (“Tale bearers are as bad

  as tale makers.”). Moreover, that CNN must point to its subsequent coverage in an effort to

  demonstrate that its reporting was fair and neutral belies its assertions that its earlier reporting was

  fair and accurate. Truth and the facts of the event do not change. Only CNN’s presentation of the

  facts has changed, and to the extent CNN’s later coverage attempts to balance some of its lies with

  snippets of the truth, it serves only as an indictment of its total failure to investigate and exercise

  ordinary care in the first instance.

                                     FACTUAL BACKGROUND

          CNN’s lawyers masquerade the network’s reporting of the January 18 incident as true and

  innocent coverage of high school children by avoiding any meaningful discussion of the factual

  allegations made against it and the context in which it published its accusations against Nicholas.

  The Complaint’s well-pled facts and a reasonable reading of CNN’s publications in context require

  denial of CNN’s Motion to Dismiss (“Motion”). 3

  I.      Nicholas Was a Victim, Not an Aggressor, at the January 18 Incident.

          On January 18, 2019, Nicholas attended the March for Life (“March”) on a high school




  3
   CNN’s Motion reads more like a motion for summary judgment, citing but failing to apply the
  Rule 12(b)(6) standard requiring Nicholas’s factual allegations to be treated as true.
                                                     4
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 11 of 48 - Page ID#: 303



  field trip with his Covington Catholic High School (“CovCath”) classmates. (Compl. ¶ 38). After

  the March concluded, Nicholas and his classmates were instructed to wait on the stairs of the

  Lincoln Memorial for buses that would take them home to Kentucky. (Id. ¶ 39). A short distance

  away, members of a religious extremist group – the Black Hebrew Israelites (“BHI”) – were

  shouting profanities and insults to a multitude of bystanders, including Native Americans present

  for the Indigenous Peoples March. (Id. ¶¶ 41, 44). Before long, the BHI focused their attention

  and heckling almost entirely on Nicholas and his classmates. (Id. ¶ 41). Nicholas and his

  classmates continued waiting for their buses on the stairs of the Lincoln Memorial while the BHI

  directed abusive, homophobic, and racist remarks toward them for nearly an hour. (Id. ¶¶ 41, 44).

  At that time, one of Nicholas’s classmates asked a chaperone for, and received, permission to

  perform school spirit cheers to drown out the hateful speech being hurled at them. (Id. ¶ 42).

         During a school spirit cheer, Phillips and a small group of companions who had earlier

  attended the Indigenous Peoples March approached Nicholas and his classmates from a distance,

  beating drums, singing, dancing, and carrying cameras, thus instigating a confrontation. (Id. ¶¶ 45-

  47). Though claiming he was trying to reach the Lincoln Memorial, Phillips intentionally walked

  past clear pathways to the Lincoln Memorial and into the crowd of CovCath students, who merely

  acquiesced in his chosen course of conduct, including specifically confronting Nicholas and

  beating a drum within inches of Nicholas’s face while Nicholas stood silently still. (Id. ¶ 58).

  Phillips was free to move about the CovCath students and never made any attempt to move past,

  around, or away from Nicholas. (Id. ¶¶ 49, 54). Nicholas did not swarm Phillips, never moved

  toward Phillips, never made any movement to block Phillips’ path, never prevented Phillips from

  physically moving wherever he wished, never physically intimidated Phillips, and never uttered a




                                                   5
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 12 of 48 - Page ID#: 304



  word to or gestured toward Phillips. (Id. ¶¶ 58-59, 64). 4 The interaction ended when Nicholas

  was instructed to move to the buses, at which time Phillips turned away from the Lincoln Memorial

  and outwardly celebrated some perceived “win” over Nicholas, with his companion yelling “I got

  him, man … We won grandpa, we f***ing won grandpa!” (Id. ¶¶ 62-63). 5

         The public record available to CNN at the time of its publications should have given CNN

  pause before rushing to press. Indeed, CNN’s false reporting can be traced, in part, to its reliance

  on an unsourced, edited one-minute video of the January 18 incident posted to social media on the

  evening of January 18 by a person named Kaya Taitano, focusing exclusively on Nicholas’s

  interaction with Phillips. (Id. ¶¶ 66-74, 268). Later, a similar video focused entirely on the

  interaction between Nicholas and Phillips was posted to Twitter by a fake, for sale Twitter account

  called @2020fight; it was viewed millions of times within days. (Id. ¶¶ 66-74). 6 CNN’s reporting,

  in any case, went well beyond what was shown in the Viral Video, which itself did not show any

  of the defamatory conduct CNN alleged against Nicholas. (Id. ¶ 67). On January 19, 2019, one

  of the BHI posted a lengthy video accurately chronicling the January 18 incident. (Id. ¶ 78). This

  BHI video clearly shows CNN’s reporting to be false, including because Nicholas never assaulted

  the BHI, Phillips specifically approached Nicholas and this classmates from a distance, Nicholas

  never moved, and Phillips was free at all times to move about. On January 20, 2019, Nicholas

  issued a public statement that accurately related to the facts of what occurred during the January




  4
    CNN desperately clings to nine frames of an obscure cellphone video clip – obfuscated by camera
  shutter roll and blur – in which Nicholas is alleged to have “tomahawk chop[ped].” (Mot. at 4, Ex.
  3). This seconds-long clip does not show Nicholas performing a tomahawk chop and no other
  video angle of the January 18 incident corroborates CNN’s accusation. In any event, whether
  Nicholas tomahawk chopped is a question of fact as Nicholas denies harassing, mocking or
  taunting Phillips.
  5
    The events of January 18 will be generally referred to as the “January 18 incident.”
  6
    The Taitano and @2020fight videos are collectively referred to herein as the “Viral Video.”
                                                   6
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 13 of 48 - Page ID#: 305



  18 incident. (Id. ¶¶ 84-85, Ex. C).

  II.    Nicholas Was a Victim of CNN’s Negligent Reporting.

         Within the body of its brief, CNN made a concerted effort not to recount or discuss the

  bulk of its accusations against Nicholas or its motive in recklessly reporting those accusations

  against a child.

         Self-branded the “Facts first” network, CNN jumped at the opportunity to smear Nicholas

  and his classmates to further its anti-Trump agenda. (Id. ¶ 12). It engaged in a seven-day media

  cycle openly criticizing Nicholas through the publication of online articles, social media posts, and

  television broadcasts which directly targeted Nicholas and his face in the homes of millions across

  the world. (Id. ¶¶ 7, 12). During its seven-day campaign to assassinate Nicholas’s character in

  furtherance of its own political and financial agendas, CNN published no less than four false and

  defamatory television broadcasts, nine false and defamatory Internet articles, and four false and

  defamatory tweets concerning Nicholas. (Id. ¶ 138). At all times, Nicholas was a focus of CNN’s

  coverage of the January 18 incident. (E.g., id. ¶ 15). CNN’s barrage was based, in part, on its

  republication of the false claims of various biased third parties whose claims CNN did not care to

  investigate. (E.g., id. ¶ 260-65).

         A.      CNN’s First Broadcast and Second Article Were False and Defamatory.

         CNN aired its first television broadcast on January 19, which it also posted online,

  alternately sub-titled “NATIVE AMERICAN WAR VET:                   ‘THIS YOUNG FELLA PUT

  HIMSELF IN FRONT OF ME AND WOULD NOT MOVE,” “… ‘I’M A VIETNAM VETERAN

  AND I KNOW THAT MENTALITY OF “THERE’S ENOUGH OF US, WE CAN DO THIS”’,”

  and “HEARTBREAKING VIRAL VIDEO … appears to show teens harassing Nathan Phillips in




                                                   7
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 14 of 48 - Page ID#: 306



  DC” (the “First Broadcast”). (Id. ¶¶ 139-40, 148; Mot. Ex. 4).7

         CNN’s Ana Cabrera led the broadcast with an opening statement, including that “a Native

  American elder and Vietnam War veteran speaking to CNN after a disturbing viral video shows a

  group of teens harassing and mocking him in the nation’s capital,” 8 in direct reference to

  Nicholas’s image as CNN showed the Viral Video. (Id. ¶¶ 140, 148). According to the opening

  monologue, Phillips and the BHI were engaged in peaceful song, prayer, and preaching: Phillips

  was said to have been “beating his drum and singing an American Indian protest song … when he

  saw a clash erupting between a group of teenaged students and four African American young men

  preaching about the bible and oppression,” during which Phillips “immediately sensed danger.”

  (Id.). The very next words were Phillips’ false claim that he had “‘seen the angry faces and …

  realized I had put myself in a really dangerous situation … here is a group of people who were

  angry at somebody else and I put myself in front of that and all of a sudden I am the one who all

  that anger and all that wanting to have the freedom to just rip me apart … that was scary. I’m a

  Vietnam times veteran and I know that mentality of “there’s enough of us, we can do this.”’” (Id.)

  In short, from the start, CNN’s coverage was loaded with language communicating a threatening,

  physical confrontation initiated by Nicholas against two peaceful minority groups.

         Immediately following this claim from Phillips, Cabrera references Nicholas, specifically,

  when she states that “a young man got right in his face, watch.” (Id.). Immediately after, while

  showing a close-up of Nicholas’s face, Phillips made direct claims of misconduct against Nicholas:

         (1)     “‘When I started going forward and that massive group of people start …


  7
    CNN also republished the First Broadcast online, referred to as the “Second Article” in the
  Complaint, with the sub-title “Native American man confronted by teens speaks out.” (Id. ¶ 166,
  Ex. H). The First Broadcast was also republished online in at least four additional locations. (Id.
  ¶ 174).
  8
    In this section, certain statements referred to were not alleged to be false and defamatory but are
  included herein because they provide the context in which the defamatory statements were uttered.
                                                   8
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 15 of 48 - Page ID#: 307



         moving aside to allow me to move out of the way, or to proceed, this young feller
         put himself in front of me and wouldn’t move. And, so I couldn’t – if I took another
         step, I would be putting my person into his presence, into his space, and I would
         have touched him, and that would have been the thing that the group of people
         would have needed to spring on me.’” (Id.).

         (2)      CNN followed this quote with a question: “what bothered him the most
         about Friday’s confrontation?” (Id.). Phillips answered, in part, “Fear … for the
         next generations … for where this country is going … for those youths … for their
         futures … for their souls … their spirits … what they’re gonna do to this country.
         What they were doing wasn’t making America great, it was just tearing down the
         fabric, the whole idea, the spirit of America…’” (Id.).

         (3)     This was followed up with a screenshot of Congresswoman Haaland’s
         tweet, stating “[t]his Veteran put his life on the line for our country. The students’
         display of blatant hate, disrespect, and intolerance is a signal of how common
         decency has decayed under this administration.” (Id.).

         The broadcast, available online, closed with a statement from the Diocese of Covington

  “condemning” Nicholas and his classmates’ actions. (Id.).

         From the start, CNN repeatedly distinguished Nicholas from the larger group of students

  both through imagery and descriptive circumstances. In context, the First Broadcast left no doubt

  as to who was the aggressor and villain – the white boy wearing a MAGA cap – and who was the

  innocent victim of racist conduct. The broadcast conveyed as a matter of fact the false and

  defamatory gists that Nicholas instigated a racist confrontation with an elderly Native American

  man praying for indigenous rights during which he harassed, mocked, and assaulted Phillips,

  violating the fundamental standards of his religious community and school. (Id. ¶¶ 143-47).

         B.     CNN’s Second Broadcast and First Tweet Were False and Defamatory.

         CNN’s second broadcast, also aired January 19, was captioned “SHAMEFUL ACT –

  VIRAL VIDEO CAPTURES TEENS MOCKING NATIVE AMERICANS” (the “Second




                                                   9
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 16 of 48 - Page ID#: 308



  Broadcast”). (Id. ¶¶ 149-50; Mot. Ex. 5). 9 The Second Broadcast was also centered around

  Nicholas and the Viral Video. (Compl. ¶¶ 150, 151). Unlike the First Broadcast, however, CNN

  expressly took on the position that Nicholas also instigated a racist confrontation with and

  assaulted the BHI.

         S.E. Cupp led the broadcast with an opening monologue – while the Viral Video alternated

  with a video of Phillips crying – stating, in part, “[y]ou’ve probably seen … the viral video

  sweeping the Internet of a mob of MAGA hat wearing high school students surrounding a Native

  American chanting and drumming in the nation’s capital at the Indigenous Peoples March.” (Id.

  ¶¶ 150, 157). Those students, Ms. Cupp said while showing Nicholas’s face, “harassed and

  taunted” Phillips “and others,” “angrily chant[ed] ‘build the wall,’ “originally started shouting at

  a group of African-Americans,” and “circle[d] Nathan Phillips” during the interaction. (Id.).

  Phillips was referred to as a “Native Elder,” “a member of the Omaha Nation,” and “a Vietnam

  vet.” (Id.). After repeating the comments of Haaland and the Diocese from the First Broadcast,

  the Second Broadcast refers to a tweet by CNN’s Kirsten Powers, stating, in part, “[t]his is

  absolutely contrary to Catholic teaching and you know it.”

         That set the stage for S.E. Cupp’s tale maker, Chase Iron Eyes, introduced as an attorney

  for the Lakota Law Project. Chase Iron Eyes stated, among other things, that “this qualified as a

  legal definition of assault. They were causing an apprehension, an objective fear of offensive

  contact or harm. … They were disrupting … it’s emblematic of where we’re at in terms of race

  relations in our country,” and likened the event to instances such as Wounded Knee. (Id.). Ms.




  9
   The Second Broadcast was also republished by CNN in its First Tweet on the S.E. Cupp
  Unfiltered official page, stating “[t]eens in MAGA gear mock a Native American Vietnam vet,
  and @secupp wishes she could tell them there’s no place for this in our society…” (Id. ¶ 237,
  Ex. P.).
                                                  10
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 17 of 48 - Page ID#: 309



  Cupp answered by stating, in part, “I know you’ve seen a lot of racism in your day and generations

  past, but were you surprised to see it coming from such a young generation?” (Id.).

         In context, the Second Broadcast conveyed the false and defamatory gists that Nicholas

  instigated a racist confrontation with Phillips and the BHI, that he assaulted Phillips, that he

  engaged in racist taunts, and that he violated the fundamental standards of his school and religious

  community. (Id. ¶¶ 152-56).

         C.      CNN’s First Online Article and Second Tweet Were False and Defamatory.

         On January 19, CNN published online its first article entitled “Teens in Make America

  Great Again hats taunted a Native American elder at the Lincoln Memorial.” (Id. ¶ 158, Ex. G).10

  The First Article referenced the Viral Video and specifically referred to Nicholas by description.

  (Id. ¶ 159). 11 Though Nicholas does not have the space to restate each piece of the article creating

  it is context, highlights are provided below.

         The First Article begins with the statement that a “crowd of teenagers surrounded a Native

  American elder and other activists and mocked them after Friday’s Indigenous Peoples March”

  and quickly set the stage for the defamatory gists alleged in the Complaint with the statement from

  Taitano that she “did not feel safe in that circle.” (Id. ¶ 165, Ex. G). After expressly accusing

  Nicholas and his classmates of instigating a confrontation with the BHI – “the whole incident

  started when the teens and four young African Americans, who’d been preaching about the bible

  nearby, started yelling and calling each other names” (id.) – CNN expressly laid blame for the

  incident on Nicholas: “things were starting to calm down until [Phillips] got to the grinning boy



  10
     CNN also tweeted its First Article in its Second Tweet (id. ¶ 239, Ex. Q), with the caption
  “Video shows a crowd of teenagers wearing [MAGA] hats taunting a Native American elder …”
  11
     Plaintiff was forced to resort to archived data to recover the First Article, but it does contain
  social media links appearing to contain the Viral Video emphasizing Nicholas’s individual
  involvement.
                                                   11
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 18 of 48 - Page ID#: 310



  seen in the video,” who Taitano said “just refused to move and he just got in Nathan’s face” while

  “[o]ther boys circled around” and “were mocking him.” (Id.). Phillips then added to the clear

  context created by the First Article – a physically threatening confrontation that was overtly racist

  – by stating that he “was scared” and “it was hate unbridled,” before singling out Nicholas as

  “blocking [his] escape” when he “wanted to leave” the unsafe situation but sixteen-year-old

  Nicholas would not permit his safe retreat. (Id.). It was in this context that CNN closed its First

  Article with the Diocese statement of condemnation and potential expulsion. (Id.).

         These statements, individually in context and together in combination, conveyed the

  defamatory gists that Nicholas instigated this confrontation, engaged in racist taunts, assaulted

  Phillips, and violated the fundamental standards of his religious community. (Id. ¶¶ 160-64).

         D.      CNN’s Third Broadcast Was False and Defamatory.

         On January 20, CNN published its third television broadcast sub-titled “MAGA HAT

  TEENS TAUNT NATIVE AMERICAN AT INDIGENOUS PEOPLES MARCH” (the “Third

  Broadcast”). (Id. ¶ 175; Mot. Ex. 6). The Third Broadcast specifically emphasized Nicholas’s

  involvement, showing the Viral Video at the beginning while stating “here’s the video that started

  the outrage on social media.” (Compl. ¶ 176; Mot. Ex. 6).

         The Third Broadcast closely tracks the First Broadcast, stating Phillips was “singing an

  American Indian protest song” “when he saw a clash erupting between a group of teenage students

  and he says four African American young men preaching about the bible and oppression.” (Id.).

  Making its context clear, the broadcast leads into Phillips’ false tales by stating, “Phillips says he

  immediately sensed danger.” (Id.). Phillips then gave the same quote from the First Broadcast

  that, among other things, he was “in a really dangerous situation” and Nicholas and his classmates

  “want[ed] to have the freedom to just rip [him] apart,” which “was scary” because he knows “that



                                                   12
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 19 of 48 - Page ID#: 311



  mentality of ‘there’s enough of us, we can do this.’” (Id.).

            CNN then, again, expressly singles out Nicholas for blame, stating that “the young man

  got right in [Phillips’] face,” and Nicholas “put himself in front of” Phillips, who was worried that

  Nicholas and his classmates would “spring on” him. (Id.). Again providing Phillips an opportunity

  to answer the question “what bothered him most,” CNN re-aired Phillips’ response that he fears

  what Nicholas and his classmates are doing to this country, its fabric, and its spirit, before closing

  with the Haaland tweet and the Diocese’s statement of condemnation. (Id.).

            As with each other above publication, the Third Broadcast described specific conduct

  aimed directly at Nicholas, which in context conveyed the false and defamatory gists that Nicholas

  instigated a racist confrontation with Phillips, assaulted Phillips, harassed Phillips, and violated

  the fundamental standards of his religious community. (Id. ¶¶ 176-80).

            E.     CNN’s Third Article and Fourth Tweet Were False and Defamatory.

            On January 21, CNN continued its days’ long onslaught when it published its third online

  article, entitled “Native American elder Nathan Phillips, in his own words” (the “Third Article”).

  (Id. ¶ 182, Ex. I). 12 The Third Article republished a transcript of the Phillips interview aired by

  CNN in its television broadcasts, republished portions of the First Broadcast, and made incredible

  claims regarding Nicholas’s conduct toward both the BHI and Phillips, specifically emphasizing

  Nicholas’s involvement through imagery and his alleged conduct. (Id. ¶¶ 172, 183, Ex. I).

            Beginning the Third Article with Phillips’ description of “hatred coming from” the

  CovCath students, CNN republished the following key claims by Phillips that provided both the

  context of the article and the specific false and defamatory accusations:

            (1)    “There was a disturbance” when “there were some folks there [BHI]
            expressing their First Amendment rights there, freedom of speech,” and “this young


  12
       CNN also published its Third Article via its Fourth Tweet (id. ¶ 242, Ex. S).
                                                    13
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 20 of 48 - Page ID#: 312



         group of students … were offended by their speech, and it escalated into an ugly
         situation” that Phillips “found [him]self in the middle of…” to try to stop “a
         moment where something that’s really ugly in our society … that’s just come to a
         boiling point.”

         (2)     “Oh, what I was witnessing was just hate? Racism? Well, hate. … these
         other folks [BHI] were saying their piece, and these others [students] they got
         offended with” the BHI’s speech that “was educational, and it was truth, and it was
         history about religious views and ideologies.”

         (3)     Nicholas and his classmates “looked like [they] were going to attack these
         guys. They were going to hurt them. They were going to hurt them because they
         didn’t like the color of their skin. They didn’t like their religious views. …
         American youth who are ready to … lynch these guys. To be honest, they looked
         like they were going to lynch them. They were in this mob mentality.”

         (4)     The chaperones should never have allowed “such hate and racism.”

         (5)     “I seen the angry faces and all of that, I realized I had put myself in a really
         dangerous situation … I’m the one whose all that anger and all that wanting to have
         the freedom to just rip me apart [was focused on], that was scary. And I’m a
         Vietnam veteran and I know that mentality of ‘There’s enough of us. We can do
         this.’”

         (6)     “I didn’t want [my companions] to get hurt because there was 100-plus of
         these young men who were well-fed and healthy and strong and ready to do harm
         to somebody… I needed an out. I needed an escape. I needed to get away. I needed
         to retreat somehow … when I started going forward … [Nicholas] put himself in
         front of me and wouldn’t move. If I took another step … that would’ve been the
         thing that the group of people would’ve needed to spring on me.”

         (7)    CNN’s reporter Sara Sidner repeatedly asked Phillips if he was in fear, to
         which he eventually responded, “I felt like I denied them their prey. I felt like I
         denied them their prey and so they were going to take it out on me.”

         (8)    “They were there looking for trouble, looking for something… [W]hat I’m
         saying is that they were very aggressive and they were very ready to go hurt
         somebody. They just needed a reason.” (Id.).

         CNN made a concerted effort to lend credibility to Phillips’ claims of hate crimes while

  discounting Nicholas’s, stating, for example, “what really happened” after Phillips rejected the

  students’ position that they were merely engaged in school cheers. (Id.)

         The Third Article conveyed the defamatory gists, through these statements individually in

                                                   14
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 21 of 48 - Page ID#: 313



  context and together in combination, that Nicholas instigated racist confrontations with the BHI

  and Phillips, engaged in racist taunts, assaulted Phillips and the BHI, and violated the fundamental

  standards of his school and religious community. (Id. ¶¶ 185-88).

          F.     CNN’s Fourth Broadcast and Seventh Article Were False and Defamatory.

          On January 21, CNN aired its fourth false and defamatory television broadcast, entitled

  “STUDENT AT CENTER OF CONTROVERSIAL VIRAL FACE-OFF SPEAKS OUT” (the

  “Fourth Broadcast”), which it republished on at least five separate occasions online. (Id. ¶¶ 190-

  91; Mot. Ex. 7). 13 The Fourth Broadcast emphasized Nicholas’s involvement through publishing

  the Viral Video and through republishing and discussing Nicholas’s own interview in his defense.

  (Id. ¶ 192).

          While publishing under the guise of providing additional context to what occurred at the

  January 18 incident by including clips of Nicholas’s NBC interview, CNN overtly accused

  Nicholas of lying about what occurred, endorsing Phillips’ false claims. In particular, CNN stated

  that Phillips said Nicholas “didn’t apologize and … there are intentional falsehoods in his

  testimony.” (Id. ¶¶ 191, 194). The Fourth Broadcast conveyed that Nicholas is a liar. (Id. ¶ 193).

  The only basis offered by CNN for dismissal of this statement is substantial truth. (Mot. Ex. 9(40)).

          G.     CNN’s Fourth Article Was False and Defamatory.

          CNN published its fourth false and defamatory online article on January 21, headlined “A

  new video shows a different side of the encounter between a Native American elder and teens in

  MAGA hats” (the “Fourth Article”). (Id. ¶ 195, Ex. J). The Fourth Article emphasized Nicholas’s

  involvement through the Viral Video and descriptive circumstances. (Id. ¶ 196).




  13
    The Fourth Broadcast was also republished online, referred to in the Complaint as the Seventh
  Article (id. ¶ 217, Ex. M), under the sub-title “Viral video sparks outrage.”
                                                   15
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 22 of 48 - Page ID#: 314



         CNN would have this Court rule that the Fourth Article is a balanced, neutral report under

  Kentucky law. No such privilege exists, and CNN’s attempt to back-pedal by telling a kernel of

  truth did little to change the defamatory gists of its coverage. Instead, despite possessing contrary

  information, CNN continued to republish Phillips’ false narrative, while specifically discounting

  Nicholas’s truthful statement as containing “intentional falsehoods.” (Id. ¶ 201). The Fourth

  Article reiterated, among other things, that “white high school students in [MAGA] hats and shirts

  mock[ed] a Native American elder,” that Nicholas “blocked [Phillips’] escape,” that “the situation

  starting to grow calm until Sandmann got in Phillips’ face,” that Nicholas “blocked [Phillips’] path

  as he tried to keep moving,” and that, as a result, Phillips “was scared.” (Id.).

         These repetitive, false descriptions of Nicholas’s conduct conveyed the defamatory gists

  that Nicholas instigated a racist confrontation with Phillips, engaged in racist taunts, assaulted

  Phillips, and subsequently lied about it. (Id. ¶¶ 197-200).

         H.      CNN’s Fifth Article Was False and Defamatory.

         On January 23, CNN published is fifth false and defamatory online article headlined

  “America mocks and dehumanizes natives at every turn” (the “Fifth Article”). (Id. ¶ 202, Ex. K).

  The Fifth Article featured the Viral Video emphasizing Nicholas and continued to falsely accuse

  Nicholas of specific conduct. (Id. ¶ 203).

         In addition to republishing parts of the First Broadcast – with all of its attendant statements

  directly aimed at Nicholas – the Fifth Article begins with the following emphasizing CNN’s long-

  running theme of Nicholas being the face of the CovCath students and, in fact, leading them:

  “Whatever else may have been said about it or our country’s reactions to it, the racist disrespect of

  Nathan Phillips, a Native American elder, by Nick Sandmann and his MAGA-hat clad classmates

  of Covington Catholic High School … is nothing new.” (Id. ¶ 207, Ex. K). After recounting how



                                                   16
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 23 of 48 - Page ID#: 315



  Nicholas’s behavior was “just business as usual in America” and that “the very form of anti-native

  ridicule and disrespect of personhood and culture caught on multiple videos that day” predate

  President Trump’s election, the Fifth Article specifically called out Nicholas as engaging in racist

  conduct: “Sandmann intentionally mocked a native elder for entertainment of his friends, got

  caught, and still won’t apologize.” (Id.). The article is embedded with various context clues, as

  well, such as “racism against and disrespect of natives is embedded in the American psyche early

  in life,” “America mocks and dehumanizes natives at every turn,” and “MAGA isn’t merely about

  immigration, it’s about skin pigmentation.” (Id.).

         The Fifth Article itself and by republication of the First Broadcast conveyed the false and

  defamatory gists that Nicholas instigated a racist confrontation during which he harassed, mocked,

  and assaulted Phillips. (Id. ¶¶ 204-06).

         I.      The Sixth Article and Third Tweet Were False and Defamatory.

         On January 23, CNN published its sixth online article entitled “Teen in confrontation with

  Native American Elder says he was trying to defuse the situation” (the “Sixth Article”), which

  contains an “Editor’s Note” providing that the “article and headline have been updated several

  times since its first publication . . . .” (Id. ¶ 208, Ex. L). 14 The Sixth Article included the Viral

  Video and otherwise emphasized Nicholas and his involvement. (Id. ¶ 209, Ex. L).

         Again, despite CNN’s knowledge of true facts that should have prompted CNN to admit

  its errors to mitigate the harm it had caused to Nicholas’s reputation over a span of five days, CNN

  simply back-pedaled a bit by including some snippets of truth alongside the same old lies. It again

  republished, among other things, that Phillips “was scared for his safety and the safety of those




  14
    CNN also published its Sixth Article via its Third Tweet (id. ¶ 240, Ex. R) with the caption
  “Video shows a crowd of teenagers wearing [MAGA] hats taunting a Native American elder …”
                                                   17
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 24 of 48 - Page ID#: 316



  with him,” that the incident started when Nicholas and his classmates began verbally sparring with

  “four young African-Americans, who’d been preaching about the Bible nearby,” that “things were

  starting to calm down until [Phillips] got to the grinning boy seen in the video,” that Nicholas

  “refused to move and he just got in Nathan’s face” while “other boys circled around,” and that

  Phillips “was scared” while Nicholas “was blocking [his escape].” (Id. ¶ 216, Ex. L). The Sixth

  Article also republished the Fourth Broadcast, calling Nicholas a liar and supporting Phillips’ false

  tales. (Id. ¶ 215).

          This article conveyed the same defamatory gists: Nicholas was, again, to blame for having

  instigated a racist confrontation with Phillips, engaged in racist taunts, assaulted Phillips, violated

  the fundamental standards of his school and religious community, and subsequently lied about it.

  (Id. ¶¶ 210-15).

          J.      CNN’s Eighth Article Was False and Defamatory.

          On January 24, CNN published its eighth false and defamatory online article headlined

  “Native American elder from viral staredown [sic] says teen’s response is coached, insincere” (the

  “Eighth Article”). (Id. ¶ 221, Ex. N). The Eighth Article republished parts of the First and Fourth

  Broadcasts. (Id. ¶ 227). It emphasized Nicholas’s involvement through the Viral Video and

  descriptive circumstances. (Id. ¶ 222).

          In addition to the statements from the First Broadcast, such as Phillips was in “a really

  dangerous situation” when Nicholas wanted “the freedom to just rip [him] apart,” and calling

  Nicholas a liar in the Fourth Broadcast, the Eighth Article included statements such as “the students

  surrounded [Phillips], and Sandmann blocked his path to the Lincoln Memorial steps,” and

  “Phillips said he tried” to walk away but “was blocked.” (Id. ¶¶ 172, 227). The Eighth Article

  conveyed the false and defamatory gists that Nicholas instigated a racist confrontation with



                                                    18
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 25 of 48 - Page ID#: 317



  Phillips, engaged in racist taunts, assaulted Phillips, and is a liar. (Id. ¶¶ 223-26).

          K.      CNN’s Ninth Article Was False and Defamatory.

          CNN published its ninth online article on January 25 headlined “Kentucky Catholic diocese

  apologizes for condemning students in viral video with Native American elder” (the “Ninth

  Article”). (Id. ¶ 228, Ex. O). This article emphasized Nicholas’s involvement through the Viral

  Video and descriptive circumstances. (Id. ¶ 229). It also republished portions of the First and

  Fourth Broadcasts, including the statements that Nicholas lied about the January 18 incident and

  Phillips’ statements that he “was in a really dangerous situation” with Nicholas and his classmates

  wanting “to rip [him] apart.” (Id. ¶¶ 172, 235). While purporting to be about the Diocese

  recognizing its own error, CNN refused to recognize its own: the Ninth Article further discounted

  Nicholas’s truthful statements, saying that “Phillips, on the other hand, told CNN this week he felt

  hatred … he was trying to retreat and the only way he could do so was to go forward … [but] this

  young fellow put himself in front of me and wouldn’t move.” (Id. ¶ 235, Ex. O).

  III.    Investigations by the Diocese and an Independent Investigator Establish Falsity.

          In a practical demonstration that CNN’s accusations are, indeed, provably false rather than

  subjective opinion, the Diocese of Covington (“Diocese”) retained a third-party investigative firm

  who spent 240-man hours investigating the January 18 incident. (Id. ¶ 93). That investigation

  found that Nicholas’s January 20 statement accurately set forth the events of the January 18

  incident and, in the Diocese’s words, the findings “exonerated our students.” (Id. ¶ 91, 94).

                                              ARGUMENT

          Kentucky’s Constitution recognizes a “fundamental right of private individuals to be free

  from being defamed,” mandating that “’[e]very person may freely speak, write and print on any

  subject, being responsible for the abuse of that liberty.’” McCall, 623 S.W.2d at 886 (quoting Ky.



                                                    19
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 26 of 48 - Page ID#: 318



  Const. § 8) (emphasis added). The Supreme Court of Kentucky has recognized that “some

  categories of speech are undeserving of any constitutional protection at all, including false,

  defamatory speech.” Hill v. Petrotech Res. Corp., 325 S.W.3d 302, 312 (Ky. 2010).

  I.     Legal Standards to Be Applied.

         A.      All Allegations of the Complaint Must be Taken as True.

         CNN erroneously ignores the breadth and detail of Nicholas’s factual allegations, and Rule

  12(b)(6) requires only facial plausibility. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Facial

  plausibility exists when the factual allegations allow a court to draw the reasonable inference that

  the defendant is liable for the alleged misconduct. Id. The plausibility standard applies to each of

  the elements of defamation individually. See, e.g., Araya v. Deep Dive Media, LLC, 966 F. Supp.

  2d 582, 596-97 (W.D.N.C. 2013) (rejecting group libel defense and holding that plaintiff’s identity

  was “plausibly ‘ascertainable’” where she was not named or described in the article but a

  photograph in the article of over one hundred individuals highlighted her in particular).

         B.      “Of and Concerning” Is a Jury Issue if There Is Any Ambiguity.

         Nicholas was literally and figuratively the face of CNN’s reporting. In each of CNN’s

  publications, he was singled out through the Viral Video and descriptive circumstances that

  distinguished him from the balance of the student group. The “of and concerning” inquiry is only

  a question of law when “there is no ambiguity in the language used in connection with all the

  attendant circumstances.” Marr v. Putnam, 196 Or. 1, 15 (1952). If, after examining the libelous

  publication as a whole and in context, there exists any ambiguity as to whether the libel is “of and

  concerning” the plaintiff, the question must go to the jury. See, e.g., RESTATEMENT (SECOND) OF

  TORTS (“Restatement”) § 617 cmt. a (“[W]hether [publication] was of and concerning the plaintiff

  [is] ordinarily for the jury or trier of fact to determine.”); O’Brien v. Williamson Daily News, 735



                                                  20
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 27 of 48 - Page ID#: 319



  F. Supp. 218, 223-24 (E.D. Ky. 1990), aff’d, 931 F.2d 893 (6th Cir. 1991) (analyzing the “article

  as a whole” and finding that the “ultimate conclusion on the reasonableness of the allegedly

  libelous interpretation must lie with the finder of fact”).

         C.      Defamatory Meaning Is a Jury Issue if There Is Any Ambiguity.

         CNN incorrectly argues that its publications did not convey a defamatory meaning (Mot.

  at 16) and in doing so fails to highlight a critical distinction between the role of judge and jury in

  defamation cases. The judge must decide merely whether the challenged statements, in the context

  of the whole article, were capable of bearing a defamatory meaning. See, e.g., RESTATEMENT §

  614; Desai v. Charter Commc’ns, LLC, 2018 WL 297599 at *4 (W.D. Ky. January 4, 2018)

  (emphasis added). Once a statement is determined to be capable of bearing a defamatory meaning

  as a matter of law, the inquiry ends and it is for the jury to determine “whether a defamatory

  meaning was attributed to it by those who received the communication.” Desai, 2018 WL 297599

  at *4 (citing Yancey v. Hamilton, 786 S.W.2d 854, 858-59 (Ky. 1989)). If the challenged

  statements are capable of more than one meaning, one defamatory and the other non-defamatory,

  “the jury should decide which of the meanings a recipient of the message would attribute to it.”

  Yancey, 786 S.W.2d at 858 (citations omitted).

         D.      Truth or Falsity Is a Jury Issue Except in the Clearest Cases.

         Finally, and perhaps most egregiously, CNN urges this Court to dismiss the Complaint

  because it contends that certain of its accusations are “substantially true.” The doctrine of

  substantial truth applies “in very narrow and limited circumstances and relates only to incidental

  information and not to essential content.” Ky. Kingdom Amusement Co. v. Belo Ky., Inc., 179

  S.W.3d 785, 791 (Ky. 2005). The question of substantial truth is a highly factual inquiry generally

  reserved for the jury and is not an issue to be resolved on a motion to dismiss where Nicholas’s



                                                    21
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 28 of 48 - Page ID#: 320



  allegations of falsity must be accepted as true. See, e.g., RESTATEMENT § 617 cmt. a (“[T]he

  question of whether the defamatory imputations are true is ordinarily for the jury.”); Stringer v.

  Wal-Mart Stores, Inc., 151 S.W.3d 781, 796 (Ky. 2004), overruled on other grounds by Toler v.

  Sud-Chemie, Inc., 458 S.W.3d 276 (Ky. 2014) (a defendant is entitled to judgment only “if the

  evidence supports, without contradiction or room for reasonable difference of opinion, the defense

  that these statements were substantially true”); Clark v. Viacom Intern. Inc., 617 Fed. App’x 495,

  510 (6th Cir. 2015) (same); Toler v. Sud-Chemie, Inc., 458 S.W.3d 276, 283 (Ky. 2014)

  (“Ordinarily, because the law does not presume an individual’s misconduct, the falsity of

  defamatory statements is presumed.”). Setting aside CNN’s ostensible admissions of falsity in its

  own preliminary statement, Nicholas has exhaustively alleged that the gist and discrete factual

  meanings perpetuated by CNN’s coverage are false, and the question of substantial truth therefore

  cannot be resolved on a 12(b)(6) motion. Cf. Marcum v. G.L.A. Collection Co. Inc., 646 F. Supp.

  2d 870, 873 (E.D. Ky 2008) (holding it would be premature to dismiss case where there was an

  ongoing dispute about whether the statement was, in fact, true).

  II.    CNN’s Publications Are “Of and Concerning” Nicholas.

         CNN asserts that the group libel doctrine bars Nicholas’s claims, but this argument fails

  because Nicholas was the face of CNN’s reporting and the larger context of the January 18

  incident. 15 Each of CNN’s broadcasts, articles, and tweets singled out Nicholas from the rest of

  his classmates and emphasized his individual involvement by showing the Viral Video, as well as

  by specifically describing Nicholas’s alleged misconduct, and often describing defamatory




  15
    See, e.g., Compl. ¶ 207(c): “the racist disrespect of Nathan Phillips, a Native American elder,
  by Nick Sandmann and his MAGA-hat clad classmates of Covington Catholic High School at the
  Lincoln Memorial is nothing new.”
                                                 22
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 29 of 48 - Page ID#: 321



  conduct of the students while simultaneously showing Nicholas’s face. 16 Thus, any viewer of

  CNN’s coverage immediately saw Nicholas’s image as the face of the January 18 incident. Indeed,

  Nicholas was the only student in the CovCath group singled out by CNN, and none of its

  accusations exclude Nicholas from the purported conduct of the students generally. Thus, CNN

  cannot now assert that it is unreasonable to conclude that its accusations apply to Nicholas

  specifically.

          Whether or not the Court views the “of and concerning” inquiry through the lens of group

  libel, the same question remains: could a jury reasonably conclude “the defamatory words refer to

  some ascertained or ascertainable person?” Louisville Times v. Strivers, 68 S.W.2d 411, 412 (Ky.

  1934). 17 “A defamatory communication is made concerning the person to whom its recipient

  correctly, or mistakenly but reasonably, understands that it was intended to refer.” RESTATEMENT

  § 564. “[T]he plaintiff need not be specifically identified in the defamatory matter itself so long

  as it was so reasonably understood by plaintiff’s ‘friends and acquaintances … familiar with the

  incident.’” Stringer, 151 S.W.3d 781, 796. Though unnecessary in this case, the Court may look

  outside the four corners of CNN’s publications to answer whether they are about Nicholas, which

  “does not affect whether the defamatory statement is per se or per quod.” E.W. Scripps Co. v.

  Cholmondelay, 469 S.W.2d 700, 702 (Ky. Ct. App. 1978).

          A.      Nicholas Does Not Rely on His Status as a Member of the CovCath Group to
                  Confer Standing and the Group Libel Doctrine is Therefore Inapplicable.



  16
     CNN concedes that the following statements were “of and concerning” Nicholas because they
  specifically referenced him: Mot. Ex. 9 (3, 7, 8, 22, 24, 33, 40, 42, 44, 47, 48, 49, 51).
  17
     Ultimately, the result is the same whether the Court addresses “of and concerning” through the
  lens of the group libel doctrine or not. See Church of Scientology v. Flynn, 744 F.2d 694, 697 n.5
  (9th Cir. 1984) (rejecting group libel doctrine but holding plaintiff’s “claim would also fall within
  a well-established exception to the group libel rule that allows a group member to sue upon a
  showing that ‘the circumstances of a publication reasonably give rise to the conclusion that there
  is particular reference to the member’”).
                                                   23
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 30 of 48 - Page ID#: 322



         The group libel defense is inapplicable for the simple reason that Nicholas does not assert

  that his membership in the CovCath group independently establishes that CNN’s accusations are

  “of and concerning” him, specifically. The group libel doctrine bars a claim only where a plaintiff

  is not otherwise identified and resorts to relying on his membership in a group to independently

  establish standing. See, e.g., O’Brien, 735 F. Supp. at 222 (“Where a publication affects a class of

  persons without any special personal application … an individual member not specifically imputed

  or designated cannot maintain an action.”) (emphasis added). Here, Nicholas was singled out from

  the CovCath group and was specifically designated in CNN’s reporting by use of his name, the

  Viral Video, and descriptive circumstances. Since CNN’s false and defamatory accusations have

  special personal application to Nicholas, the group libel doctrine is not an applicable defense. 18

         B.      Nicholas Was         Identified    by   Name,      Photograph,      and    Descriptive
                 Circumstances.

         Moreover, courts routinely find publications to be “of and concerning” the plaintiff where

  the defendant utilizes the plaintiff’s likeness in connection with the article or broadcast, even where

  the offending publication refers only to an indiscriminate class. Indeed, even if CNN had not

  singled out Nicholas within the text and narration of its broadcasts and articles – it did – the use of

  and reference to the Viral Video prominently featuring Nicholas ends this inquiry. See, e.g.,

  Stanton v. Metro Corp. (“Stanton II”), 438 F.3d 119, 128 (1st Cir. 2006) (entire article may be of

  and concerning by use of plaintiff’s photograph “even in the absence of any express textual



  18
     See, e.g., Stanton v. Metro Corp. (“Stanton I”), 357 F. Supp. 2d 369, 375-76 (D. Mass. 2005),
  rev’d on other grounds, 438 F.3d 119 (1st Cir. 2006) (holding that plaintiff was not “contending
  that her reputation was maligned by defamatory statements made about suburban teenagers in
  general,” but instead that they harm her individually due to the use “of her picture in connection
  with the article”); Marr, 196 Or. at 19 (“[W]hen … defamatory matter points to a particular
  member of the group or class involved …, the person so singled out is entitled to redress, …
  [regardless] that the language used may also apply to others”). Thus, it is no defense to Nicholas’s
  individual claims that CNN defamed too many teenagers.
                                                    24
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 31 of 48 - Page ID#: 323



  connection between the statement and the [plaintiff’s] photograph”) (emphasis added). The

  juxtaposition of the plaintiff’s photograph with a defamatory article has long been held to create

  an issue of fact for determining the “of and concerning” requirement. Peck v. Tribune Co., 214

  U.S. 185, 188-89 (1909) (“[o]f course, the insertion of the plaintiff’s picture in the place and with

  the concomitants that we have described imported that she was the nurse and made the statements

  set forth,” despite plaintiff’s photograph being captioned with another’s name). 19

         In Stanton I, an article headlined “The Mating Habits of the Suburban High School

  Teenager,” indiscriminately referred only to high school students and teenagers “in the Boston

  area.” 357 F. Supp. 2d at 372. Despite the plaintiff “not [being] named anywhere in the article”

  and the presence of seven photographs depicting sixteen students, the group libel defense was

  rejected because the plaintiff “is the central female figure in the most prominent illustration, not

  an unidentified member of a large an undifferentiated group,” and “[b]ased on that juxtaposition

  alone, a reasonable reader could conclude that the teenage girl depicted in the photograph” was

  the target of the accusations. Id. at 380-81. Ultimately, however, the district court erroneously

  concluded that a disclaimer on the first page of the article explicitly stating that the “individuals

  pictured are unrelated to the people or events described in this story” negated the otherwise existing

  impression that the article was about the plaintiff. Id. On this point, the First Circuit reversed the

  district court, holding that “the presence of the disclaimer does not permit the conclusion, as a

  matter of law, that the article is not of and concerning Stanton.” Stanton II, 438 F.3d at 129. Thus,

  despite the fact that plaintiff was not specifically named in the article, the article referred

  indiscriminately to students “in the Boston area,” the presence of seven photographs that depicted



  19
     See also Nappier v. Jefferson Standard Life Ins. Co., 322 F.2d 502, 504 (4th Cir. 1963) (“These
  aims could not be fully achieved if only disclosure of one’s proper name was forbidden.”); Wallace
  v. Media News Group, Inc., 568 Fed. App’x 121, 124 (3d Cir. 2014) (same).
                                                   25
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 32 of 48 - Page ID#: 324



  at least sixteen people, the presence a conspicuous disclaimer on the front page indicating the

  individuals in the photographs were entirely unrelated to the article, and that “the article draws no

  literal connection between the subjects of the photograph and the subjects of its story,” the First

  Circuit nevertheless held that “a reasonable reader could believe that Stanton … is in fact one of

  the teens whose promiscuous behavior is described in its text.” Id. at 128, 130.

         CNN ignored an entire body of case law holding – even in the absence of any textual

  reference to the plaintiff – a publication in its entirety is “of and concerning” the plaintiff if the

  speaker uses a photograph depicting the plaintiff. See, e.g., Cheney v. Dailey News L.P., 654 Fed.

  App’x 578, 581 (3d Cir. 2016) (article stating a sex scandal “implicates dozens of city employees,

  including … firefighters” held reasonably capable of concerning plaintiff firefighter whose photo

  accompanied article); Clark v. American Broadcasting Companies, Inc., 684 F.2d 1208, 1213 (6th

  Cir. 1982) (reversing trial court’s grant of judgment to defendant based upon use of plaintiff’s

  image in connection with broadcast regarding street prostitution, especially in light of commentary

  while photograph on screen); Holmes v. Curtis Pub. Co., 3030 F. Supp. 522, 523, 527 (D.S.C.

  1969) (jury issue for “of and concerning” where article included plaintiff’s photograph at table

  with four others even though the article “does not identify or otherwise refer to plaintiff” except

  by his picture); Jackson v. Consumer Publ’ns, 11 N.Y.S.2d 462, 464 (App. Div. 1939) (jury issue

  where article only identified plaintiff by his picture and referred generally to dishonest

  auctioneers).

         CNN also singled out Nicholas by description, and a contextual reading of CNN’s coverage

  also militates towards holding that a reasonable jury would find CNN’s accusations against the

  students generally to concern Nicholas specifically. CNN relies on O’Brien v. Williamson Daily

  News for its group libel defense, but this case supports Nicholas as CNN’s citation is erroneous as



                                                   26
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 33 of 48 - Page ID#: 325



  it pertained to one particular plaintiff: Mr. Hunt. O’Brien found that the reference to one particular

  teacher within a large group of teachers (Mr. Hunt), coupled with a contextual reading that

  “arguably leaves the impression that the fight and the sexual misconduct were somehow related,”

  defeated the defendant’s motion as to that plaintiff. 735 F. Supp. 218, 223-24. For its group libel

  defense, CNN also cites this Court’s decision in Loftus v. Nazari, 21 F. Supp. 3d 849 (E.D. Ky.

  2014). However, the facts of Loftus are not similar to and do not control this case. In Loftus, a

  contextual reading made clear the defendant had asserted that unspecified other doctors were

  covering up for her doctor (plaintiff) in refusing to hold her responsible, which, unlike here,

  described separate occurrences. In this case, on the other hand, and putting aside the use of

  Nicholas’s image at and around the time the conduct is being discussed, it is irreconcilable to admit

  that the accusation that Nicholas blocked Phillips’ path and retreat apply to him, specifically, and

  yet take the position that CNN’s audience could not readily conclude that Nicholas, as the person

  so described, did not also surround, harass, mock, and physically intimidate Phillips.            Cf.

  RESTATEMENT § 564A cmt. d (“Even when the group or class defamed is a large one, there may

  be circumstances that are known to the readers … which give the words … personal application

  to the individual that he may be defamed as effectively as if he alone were named.”); Yow v.

  National Enquirer, Inc., 550 F. Supp. 2d 1179, 1182-83, 1190 (E.D. Cal. 2008) (accusations

  against group capable of applying to plaintiff even where only mention of her name was non-

  defamatory and article left open possibility that defamatory occurrence took place on another

  occasion when plaintiff not present).

         Since Nicholas was identified by name, photograph, or other descriptive circumstances,

  and CNN admitted that many of its accusations are of and concerning Nicholas and failed to

  address the juxtaposition and reference to the Viral Videos and an entire body of case law on point,



                                                   27
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 34 of 48 - Page ID#: 326



  the Court should deny CNN’s Motion as to of and concerning.

  III.   CNN’s Publications Are Capable of a Defamatory Interpretation.

         CNN takes great pains in its Motion to avoid discussing its accusations within the context

  in which they were published because doing so would be fatal to its defamatory meaning defense.

  In fact, the word “context” – the cardinal rule of defamatory construction – does not appear within

  the body of CNN’s argument on this point and CNN references only three particular statements,
                                                                                               20
  avoiding any particularized discussion of the remaining fifty statements. (Mot. at 16-18).

         The law, however, requires an analysis of the context in which CNN’s accusations were

  published to ascertain defamatory meaning. See, e.g., Biber v. Duplicator Sales & Service, Inc.,

  155 S.W.3d 732, 738 (Ky. Ct. App. 2004) (“Alleged defamatory statements must be construed in

  the context of the entire communication.”); Ky. Kingdom, 179 S.W.3d at 791 (“A jury … must

  consider the broadcasts in their entirety when determining whether the statements and inferences

  within it are false and defamatory.”). Context is particularly important in analyzing television

  broadcasts, because such a “program may be divided into a number of video and audio segments.

  … It is the juxtaposition of these varying segments into an audio and video mosaic that conveys

  the meaning or meanings intended.” Lasky v. American Broadcasting Companies, Inc. 631. F.

  Supp. 962, 970 (S.D.N.Y. 1986); see also Clark, 684 F.2d 1208, 1214 (holding television broadcast

  capable of defamatory meaning due to “ambiguity created when Plaintiff’s appearance is viewed

  within the context of Act III’s focus on the effect of street prostitution on a Detroit middle class

  neighborhood,” which “renders the Broadcast susceptible to both a defamatory and a non-



  20
    In its argumentative Exhibit 9, CNN contends that twenty-three of the statements are not
  defamatory as a matter of law. But this exhibit was designed to compartmentalize, separate, and
  scatter each contested statement in literal boxes – a spreadsheet – hoping that this Court will not
  read them within the context of the entire communication as it is required to do under established
  law.
                                                  28
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 35 of 48 - Page ID#: 327



  defamatory meaning”). Perhaps more important, the Court must analyze each publication “in its

  entirety and determine if its gist or sting is defamatory.” McCall, 623 S.W.2d at 884.

         Even in its Exhibit 9, CNN concedes that 30 of the purported 53 categorized statements

  contain a defamatory meaning. For instance, CNN does not dispute that it is defamatory to assert

  that Nicholas harassed, mocked, and/or taunted Phillips or the BHI. Nor does it dispute that it was

  defamatory when CNN republished Phillips’ statements that he was “in a really dangerous

  situation” and Nicholas and his CovCath classmates “want[ed] to have the freedom to just rip me

  apart,” or that Nicholas and his CovCath classmates “were going to hurt the [BHI] because they

  didn’t like the color of their skin” or “their religious views.” (Mot. Ex. 9 at 1, 4, 6, 32). CNN does

  dispute, however, that statements such as Nicholas “put himself in front of me and wouldn’t

  move,” “blocked” Phillips’ “path” and “escape,” and that Phillips was “scared” as a result, are

  defamatory. (Id. at 8, 23-24). The position that these statements are incapable of a defamatory

  meaning is nonsensical when they are read in context.

         For example, the context of these statements included that, among other things, Phillips

  “know[s] the mentality of ‘there’s enough of us, we can do this,’” (Compl. ¶ 148(f)), that Nicholas

  was “harassing and mocking” Phillips, (id. ¶ 148(f)), that Phillips was merely praying and playing

  an Indigenous unity song (see Section(II)(A), supra), that had Phillips taken another step toward

  Nicholas it “would have been the thing that the group of people would have needed to spring on

  me,” (Compl. ¶ 148(h)), and that it was “not safe in that circle” of a “crowd of teenagers,” (id. ¶

  165(b)-(c)). In that context, the statements that Nicholas scared Phillips when he blocked his path

  and escape are clearly capable of a defamatory construction, including, e.g., that Nicholas was

  engaged in racist conduct and that Nicholas was engaged in physically threatening conduct and/or

  conduct amounting to assault toward an elderly Native American man merely engaged in song and



                                                   29
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 36 of 48 - Page ID#: 328



  prayer. As set forth extensively in the Factual Background, Section(II), supra, each of CNN’s

  publications contained contextual clues rendering the alleged statements capable of a defamatory

  meaning, including that Nicholas was a privileged white male aggressively confronting two

  peaceful minority groups, which is universally condemned as reprehensible behavior. By way of

  further example, in isolation Phillips stating that he knows “that mentality of ‘there’s enough of

  us, we can do this,’” may not be defamatory, while it clearly conveys in context that Nicholas

  assaulted an elderly Native American man. Cf. Royal Palace Homes, Inc. v. Channel 7 of Detroit,

  Inc., 1994 WL 413394, at *12 (Mich. Cir. Ct. Jan. 4, 1994) (some statements, “standing along,

  [might] not [be] defamatory, however, within the context of [an] entire broadcast, may be capable

  of conveying” a defamatory meaning).

         Moreover, accusations of specific racist conduct, racist speech, taunting, and assault are

  routinely held to be defamatory per se. See, e.g., Fortney v. Guzman, 482 S.W.3d 784, 789-90 (Ky.

  Ct. App. 2015) (“When the communications concern untrue allegations of criminal behavior …

  the communication is libelous per se); Toikka v. Jones, 2013 WL 978926, at *3 (E.D. Ky. 2013)

  (statement defendants “witnessed [plaintiff] push Evelyn Jones” and call her a “bitch” is libelous

  per se because it meets definition of assault, which is “an unlawful offer of corporeal injury to

  another by force”); Toler, 458 S.W.3d 276, 280 (accusation of racist comments in the workplace

  were defamatory per se); Mullenmeister v. Snap-On Tools Corp., 587 F. Supp. 868, 874 (S.D.N.Y.

  1984) (collecting cases and holding that “[c]ourts have readily held allegations of racism … to

  constitute libel per se, at least when founded on specific incidents”); Boyles v. Mid-Florida

  Television Corp., 431 So. 2d 627, 634-35 (Fla. Dist. Ct. App. 1983), approved, 467 So. 2d 282

  (Fla. 1985) (the accusation of “taunting the retarded patients” “is something that would tend to

  subject one to contempt or disgrace,” without regard to innuendo). And, accusing Nicholas of



                                                 30
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 37 of 48 - Page ID#: 329



  violating the fundamental standards of his school and religious community are precisely the types

  of accusations that hold individuals up to public scorn.

         Both CNN’s individual statements in context and the gist of each of its publications are

  defamatory.     Since all of CNN’s publications, when read in the context of the entire

  communication, are reasonably capable of bearing a defamatory meaning, the case cannot be

  dismissed on this basis.

  IV.    CNN’s Publications Are Not Protected Opinion.

         CNN’s attacks against Nicholas are not protected opinion because they imply the existence

  of false and defamatory facts or are based upon false or incomplete facts. CNN ignored the

  Supreme Court’s landmark decision in Milkovich v. Lorain Journal, holding an opinion is

  actionable if it implies a connotation that “is sufficiently factual to be susceptible of being proved

  true or false.” Milkovich, 497 U.S. 1, 18-19, 20 (1990). 21 Under Milkovich, an opinion stating that

  an objectively verifiable event occurred necessarily implies the existence of undisclosed facts,

  unless the opinion’s basis is disclosed. Id. Even then, if the disclosed basis is false or incomplete,

  the opinion remains actionable. Id. at 18-19. The fundamental question is whether a defendant

  made an accusation about a verifiable event that either happened or did not—i.e., it can be proven

  true or false. See id. at 21; accord Cromity v. Meiners, 494 S.W.3d 499, 502 (Ky. Ct. App. 2015).

  An opinion that a person engaged in conduct—such as perjury, assault, or mocking—speaks of

  objectively verifiable events and is thus actionable if its basis is undisclosed, false, or incomplete.




  21
     Before Milkovich, the Kentucky Supreme Court adopted Restatement § 566, which does not
  protect an opinion that “implies the allegation of undisclosed defamatory fact as the basis for the
  opinion.” Yancey, 786 S.W.2d 854, 857. Kentucky courts have since applied Milkovich, holding
  that “it took a position consistent with [Yancey].” Williams v. Blackwell, 487 S.W.3d 451, 454
  (Ky. Ct. App. 2016), as modified (Mar. 4, 2016); see also, e.g., Welch v. American Publishing Co.
  of Kentucky, 3 S.W.3d 724, 730 (Ky. 1999).
                                                    31
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 38 of 48 - Page ID#: 330



  When determining if an opinion is actionable, a court examines the “whole context” of a

  publication. Yancey, 786 S.W.2d at 857.

         A.      CNN Accused Nicholas of Engaging in Objectively Verifiable Conduct.

         Setting aside whether CNN’s publications are opinion, they are actionable because they

  accuse Nicholas of engaging in objectively verifiable conduct. Conduct is a discrete event that

  either happened, or it did not. Foremost, CNN accused Nicholas of assaulting Phillips and the

  BHI, both by using the outright label “assault” and by describing factual circumstances

  communicating that an assault occurred. As CNN concedes, using the label “assault” is not a matter

  of subjective opinion. 22 Yet CNN oscillates between failing to raise an opinion defense for

  statements describing an assault and arguing that if it describes conduct amounting to assault, but

  avoids the label, it merely states a subjective opinion. In Washington D.C., the crime of intent-to-

  frighten assault involves intending “either to cause injury or to create apprehension in the victim

  by engaging in some threatening conduct; an actual battery need not be attempted.” Robinson v.

  United States, 506 A.2d 572, 574 (D.C. 1986). 23 CNN’s accusations for which it asserts an opinion

  defense fall squarely within these elements, publishing, e.g., that Nicholas was “blocking

  [Phillips’] path” in a situation that was “hate unbridled” leaving him “scared for this safety and the

  safety of those with him.” (See Compl. ¶¶ 165(g) & (h); 216(f) & (g)). 24 Some of the publications




  22
     In discussing the statement “I felt that this qualified as an assault,” CNN only asserts that it is
  an opinion based on disclosed facts, and does not argue that it is a subjective opinion. Thus, at
  least tacitly, CNN concedes that prefacing an accusation about an objectively verifiable event
  with the words “I felt” does transform a statement into protected opinion.
  23
     This crime, “intent-to-frighten assault,” only requires general intent “to do the acts which
  constitute the assault.” Smith v. United States, 593 A.2d 205, 207 (D.C. 1991).
  24
     Similarly, Taitano’s statement “‘I did not feel safe in that circle’” necessarily implies that an
  objectively verifiable event occurred that was dangerous and made Taitano not feel safe. Cf.
  Baker v. Kuritzky, 95 F. Supp. 3d 52, 57 (D. Mass. 2015) (holding that the statement plaintiff
  was “physically dangerous” was either factual or implied facts about the plaintiff).
                                                    32
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 39 of 48 - Page ID#: 331



  make the connection all the more palpable, accusing Nicholas and the other children of being

  “ready to do harm,” wanting to “rip me apart,” and “target[ing]” African-Americans as “prey” to

  be “lynch[ed],” “attack[ed],” and “hurt.” (See, e.g., id. ¶¶ 148(f), 172(c) & (iv), 181(c), 189(e), (f),

  (i), & (m)). CNN does not invoke an opinion defense for statements that are substantively

  identical, stating that Nicholas “blocked [Phillips’] escape” from a situation he “want[ed] to get

  away from.” (See Mot. Ex. 9 at p. 7). CNN has thus conceded that statements about this conduct

  cannot be deemed subjective opinion. Each of the articles and broadcasts, read in context,

  communicated some variation of this false blocked-escape-story and thereby accused Nicholas of

  an assault – which is not a matter of subjective opinion. These types of claims are tried in Court

  regularly for truth or falsity because they are capable of objective proof. In this instance, the Court

  is aided by the availability of a litany of video evidence as well as witness statements.

          Nor are accusations of racist conduct merely protected subjective opinions. CNN’s brief

  takes the same misstep as The Washington Post’s, pretending its publications merely slapped the

  generic label “racist” on Nicholas. Instead, CNN accused Nicholas of engaging in specific conduct

  such as targeting Phillips and others because of their race and religion. (See, e.g., Compl. ¶ 189(e)

  (“‘They were going to hurt them because they didn’t like the color of their skin.’”)). CNN’s

  publications incessantly focus on the respective races of Nicholas, Phillips, and the BHI, including

  using the term “lynch.” In context, the message is clear: Nicholas’ engaged in conduct amounting

  to racism. Such accusations of racist conduct are not protected. See, e.g.¸ Armstrong v. Shirvell,

  596 F. App’x 433, 441-42 (6th Cir. 2015) (“Courts have held that words like ‘liar’ and ‘racist’

  have clear, well understood meanings, which are capable of being defamatory.”); Overhill Farms,

  Inc. v. Lopes, 190 Cal. App. 4th 1248, 1262 (2010) (rejecting opinion defense for “accusation of

  concrete, wrongful conduct” for statement about “racist firings” and “‘discriminatory abuse



                                                    33
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 40 of 48 - Page ID#: 332



  against Latina women immigrants’”). The reason is clear: conduct either occurred or did not and

  does not exist on a sliding scale.

         Nor are CNN’s other assertions about Nicholas’s conduct – including accusations of

  mocking, taunting, disrespecting, and harassment – protected subjective opinions. See, e.g., Boyles

  v. Mid-Florida Television Corp., 431 So. 2d 627, 634–35 (Fla. Dist. Ct. App. 1983), approved,

  467 So. 2d 282 (Fla. 1985) (holding that “taunting” based on an immutable characteristic may be

  defamatory without regard to issues of opinion); Jacobs v. Ethel Walker School Inc., 2003 WL

  22390051, at *8 (Conn. Super. Ct. Sept. 30, 2003) (denying summary judgment for defendant who

  accused plaintiff of “mocking” homosexual students); United States v. Hoxsey, 17 M.J. 964, 965

  (A.F.C.M.R. 1984) (criminal violation for “disrespectful behavior”).

         The republication of the Diocese and CovCath’s statement condemning Nicholas also

  communicated provably false defamatory facts. By “condemn[ing]” Nicholas and the other

  students’ “actions” towards Phillips and Native Americans, and by threatening “expulsion,” the

  statement implied that actual facts existed to warrant subjecting Nicholas to public hatred,

  contempt, scorn, obloquy, or shame. The implication of underlying defamatory facts is all the

  more pronounced because a reasonable reader may assume that Nicholas’s own Diocese and

  school – which supervised the trip to D.C. – would know what happened. Ultimately, CNN’s

  republication of the Diocese’s and CovCath’s statement is a proclamation that Nicholas’ conduct,

  as a matter of fact, violated the standards of his religious community and the policies of his school,

  which takes it out of the realm of protected opinion. CNN’s election to republish these statements

  without any reasonable investigation is actionable.

         CNN’s discussion of subjective opinion through the lens of Compuware Corp. v. Moody’s

  Investor Services, Inc., sheds no light on this matter. 499 F.3d 520 (6th Cir. 2007). In Compuware,



                                                   34
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 41 of 48 - Page ID#: 333



  Moody’s credit ratings were the product of the “subjective and discretionary weighing of complex

  factors” such that the ratings could not communicate “any provably false factual connotation[s].”

  Id. at 529. Here, CNN’s accusations – including, e.g., assault and other racist conduct – in no way

  entail the subjective weighing of complex factors. 25

          B.      CNN’s Accusations Are Not Protected Opinions Based on Disclosed Facts.

          Contrary to CNN’s argument, an opinion based on disclosed facts is actionable if those

  bases are false or incomplete. See, e.g., Milkovich, 497 U.S. at 18-19. CNN highlights its explicit

  accusation of assault against Nicholas – told through Chase Iron Eyes – as an opinion based on

  disclosed facts: “‘As an attorney I felt that this qualified as a legal definition of assault. They were

  causing an apprehension, an objective fear of offensive contact or harm.’” (Mot. at 19-20). The

  basis for this opinion was both false and incomplete. There was no objective fear of contact caused

  by kids encircling Phillips. Rather, Phillips purposefully plunged himself into a group of children

  and accosted one them (Nicholas), who stood motionless as Phillips provocatively pounded a drum

  within inches of his face. Moreover, as in Carey v. CSX Transportation, Inc., the accusation of

  assault was “based on nothing more than . . . unsupported conclusions” and thus is not protected

  opinion. 2019 WL 181120, at *4 (E.D. Ky. Jan. 11, 2019).

          Moreover, even if the Court were to apply the more restrictive Restatement, Iron Eyes’

  assault statement itself implies the existence of undisclosed facts because CNN and Iron Eyes

  failed to explain to their audience the lynchpin to their assertion and is therefore actionable. What

  Nicholas allegedly did to assault Phillips is simply not mentioned. Cf. Yancey, 786 S.W.2d at 857

  (statement implying existence “of undisclosed defamatory fact as the basis for opinion” is



  25
     Accusations of a crime necessarily communicate provably false factual connotations: i.e.,
  criminal courts cannot deprive citizens of their constitutional right to liberty based on the whims
  of subjective discretion.
                                                    35
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 42 of 48 - Page ID#: 334



  unprotected). And, perhaps most significantly, the bases for this opinion that were apparently

  disclosed – that Nicholas caused an objective fear of offensive contact or harm – is false and

  conveys the same defamatory gist of assault. Nicholas did not take any action that could cause

  objective fear.

         Nor are the accusations of mocking, harassing, surrounding, or disrespect protected as

  being based on disclosed facts. CNN asserts this defense for several publications that were based

  on the Viral Video and false first-hand reports that went well beyond what is shown in the Viral

  Video and purported to portray Nicholas as accosting Phillips, who was then captive to him and

  his cohort of hateful children. 26 As described above, this description of the facts is both false and

  incomplete. Even for the publications that purported to disclose Nicholas’ side of the events

  (which happens to be the truth) or additional videos, the basis was false and incomplete. Neither

  the Fourth, Fifth, 27 Sixth, or Ninth Articles disclosed the full hosts of relevant facts. For example,

  the Ninth Article continues to state that Phillips “was trying to retreat and the only way he could

  do so was to go forward,” and that Nicholas “put himself in front of” Phillips, which is patently

  false. (Compl. Ex. O).

         Ultimately, CNN falsely defamed Nicholas by accusing him of engaging in objectively

  verifiable conduct, often basing these accusations on falsehoods and omissions. As such, CNN

  cannot escape liability by invoking the opinion defense.




  26
     Specifically, this circumstance applies to the First, Second, and Third Broadcasts and the First
  and Second Articles.
  27
     CNN also argues that labeling the Fifth Article as labeled “commentary” and “opinion”
  rendered it protected. (Mot. at 21). Milkovich rejected that argument nearly twenty years ago.
  497 U.S. at 19 (“[C]ouching a statement . . . in terms of opinion . . . does not dispel [the factual]
  implications.”).
                                                    36
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 43 of 48 - Page ID#: 335



  V.     CNN’s Accusations Are False.

         Whether the “gist” or “sting” of a communication is justified depends upon whether the

  contested statements “would have a different effect on the mind of the reader from that which the

  pleaded truth would have produced.” Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 516-

  17 (1991) (citation omitted). CNN argues that a total of 26 contested statements are nonactionable

  because they are “substantially true.” (Mot. at 22). Setting aside the fact that the doctrine of

  substantial truth applies “in very narrow and limited circumstances and relates only to incidental

  information and not to essential content,” Ky. Kingdom, 179 S.W.3d at 791, by enumerating what

  it thinks is substantially true, CNN concedes that a majority of the statements alleged in the

  Complaint – 27 of them – are false.

         Even when cherry-picking just three statements in the body of its brief, CNN is unable to

  cobble together a meritorious substantial truth defense. CNN argues Statement 3 in its Exhibit 9

  – that Nicholas put himself in front of Phillips and would not move – is substantially true because

  Nicholas concedes he did not move when he came face-to-face with Phillips. But again, CNN

  ignores the context created by this very sentence itself: the words “put himself” connote affirmative

  action and are in direct contradiction to what CNN concedes actually happened at that day – its

  preliminary statement says “Phillips … approached Sandmann.” (Mot. at 2). Thus, Nicholas did

  not put himself in front of Phillips, and Nicholas specifically alleged that Phillips approached him,

  “placing himself directly in front of Nicholas,” and that Nicholas “never moved when Phillips

  approached him, standing quietly and respectfully for several minutes while Phillips continued to

  bang his drum and sing his song.” (Compl. ¶¶ 18, 20). CNN’s position also continues to ignore

  the broader context of its publications. Statement 3 was contained in the First Broadcast, and the

  statement that Nicholas put himself in front of Phillips and would not move must also be read



                                                   37
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 44 of 48 - Page ID#: 336



  alongside the statement that Nicholas “got right in [Phillips’] face,” both of which imply

  affirmative action on the part of Nicholas, who, in reality, stood idly by. CNN’s version portrayed

  Nicholas as the assaulting aggressor, while the truth was the opposite. Did the adult political

  activist who specifically approached Nicholas from a distance banging a drum in his face actively

  get into Nicholas’s face, or did Nicholas, who never moved from his spot, surround Phillips, put

  himself in front of Phillips, get into Phillips’ face, block his path, and block his escape from a

  dangerous situation?

         CNN argues Statements 40 and 47 – that Nicholas mocked Phillips and then lied about it

  – are substantially true because nine frames of an obscure and blurry cellphone video shows an

  ownerless hand near Nicholas’s face in the air while the camera swings quickly from right to left.

  No other video or account of that day corroborates CNN’s erroneous accusation that Nicholas

  performed a tomahawk chop. Further, not only does Nicholas’s personal January 20 statement

  refute this accusation, the independent GCI report found no evidence that Nicholas committed this

  conduct and confirms Nicholas’s statement accurately sets forth the events of the January 18

  incident. As set forth above, this plainly does not meet the standard for finding substantial truth

  on motion to dismiss. Cf. Stringer, 151 S.W.3d 781, 796 (a defendant is entitled to judgment only

  “if the evidence supports, without contradiction or room for reasonable difference of opinion, the

  defense that these statements were substantially true”). CNN’s effort to continue its defamatory

  campaign against Nicholas in this Court is no help to it on substantial truth.

         Finally, CNN makes the incredible assertion that “Sandmann fails to demonstrate the

  falsity of any statement that CNN made about him.” (Mot. at 23) (emphasis added). Nicholas is

  entitled to rest on his well-pleaded factual allegations, and in this case, he has specifically alleged

  that CNN’s accusations are false and defamatory in every instance. (See, e.g., Compl., ¶¶ 12-18,



                                                    38
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 45 of 48 - Page ID#: 337



  30, 41, 43-44, 46-49, 53-54, 58-61, 64-65, 94, 138-39, 143-235). Setting aside the fact that the

  Complaint exhaustively alleges the falsity of CNN’s accusations, CNN’s own preliminary

  statement reveals the falsity of its reporting. See Introduction, supra. For example, CNN now

  admits the BHI is an “extremist Black Hebrew Israelite sect,” (Mot. at 1) while its reporting called

  them “four African American young men preaching about the Bible nearby,” (E.g., Compl. ¶

  165(e)). CNN now admits the BHI “directed abusive remarks toward[s] [the students] for nearly

  an hour,” (Mot. at 1) while its reporting omitted the BHI’s homophobic and racist shouting at the

  students and substituted it with Phillips’ statement that the students were “taunting a group of

  African-Americans,” (e.g., Compl. ¶ 157(h)), and “were going to hurt [and lynch the BHI] because

  they didn’t like the color of their skin” or “their religious views,” (e.g., id. , ¶ 189(e)). CNN now

  admits that “Phillips … approached Sandmann,” (Mot. at 1) while its reporting said “Sandmann

  got in Phillips’ face,” (E.g., Compl. ¶ 201(e)). CNN now admits that “Phillips … intervene[d],”

  “advanced” and “approached” of his own free will, (Mot. at 1) while its reporting said that Phillips

  was “confronted by teens” who “circled,” “mocked,” and “taunted” him in a threatening manner

  amounting to the legal definition of assault, (e.g., Compl. ¶¶ 201(e), 207(b), 148(d)). It is beyond

  dispute that the disparities between its false reporting and CNN’s own Motion would have had a

  “different effect on the mind of the reader.”

         The falsity of specific statements aside, ultimately the false and defamatory gist conveyed

  by CNN was that Nicholas and his CovCath classmates instigated a racist confrontation, motivated

  by an intense hatred for African Americans, Native Americans, elders, and even military veterans,

  that almost led to physical violence with the BHI and Phillips and amounted to assault. Since the

  gists conveyed by CNN’s reporting were demonstrably false, the Complaint states a claim for

  defamation on that basis.



                                                   39
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 46 of 48 - Page ID#: 338



  VI.    Defamation by Implication

         CNN attempts to pigeonhole Nicholas’s claim as one for defamation by implication (Mot.

  at 23), but that rule only applies where the defamatory meaning arises from the juxtaposition of

  true facts rather than from the reasonable meaning of false statements themselves, whether

  individually or in combination. Here, the defamatory meanings arose directly from CNN’s

  publication of false facts, and those facts, themselves, conveyed in context the defamatory

  meanings. See, e.g., Nichols v. Moore, 477 F.3d 396, 402 (6th Cir. 2007); Toney v. WCCO

  Television, Midwest Cable and Satellite, Inc., 85 F.3d 383, 386-87 (8th Cir. 1996) (“The

  touchstone of implied defamation claims is an artificial juxtaposition of two true statements or the

  material omission of facts that would render the challenged statement(s) non-defamatory.”).

  Straight defamation claims are not limited strictly to the words written by the defendant;

  defamation claims look to the defamatory meaning, the “gist” of statements and publications,

  which Nicholas has properly alleged. Cf. McCall, 623 S.W.3d 882, 884 (“It is an elementary

  principle of the law of libel that the defamatory matter complained of should be construed as a

  whole. The alleged defamatory words must be measured by their natural and probable effect on

  the mind of the average lay reader and not be subjected to the critical analysis of the legal mind.

  We must, therefore, analyze the article in its entirety and determine if its gist or sting is

  defamatory.”) (citations omitted) (emphasis added).

         Thus, Nicholas’s claim is not an action for defamation by implication, because CNN

  published demonstrably false facts that were defamatory of Nicholas, and the gist of each of its

  publications was defamatory.

                                           CONCLUSION

         For the reasons identified herein, the Defendant’s Motion should be denied.



                                                  40
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 47 of 48 - Page ID#: 339



  Respectfully submitted this 26th day of June, 2019.

   L. LIN WOOD, P.C.                                    Hemmer DeFrank Wessels PLLC

   /s/ L. Lin Wood                                      /s/ Todd V. McMurtry
   L. Lin Wood (pro hac vice)                           Todd V. McMurtry
   lwood@linwoodlaw.com                                 Kentucky Bar No. 82101
   Nicole Jennings Wade (pro hac vice)                  tmcmurtry@hemmerlaw.com
   nwade@linwoodlaw.com                                 Kyle M. Winslow
   G. Taylor Wilson (pro hac vice)                      Kentucky Bar No. 95343
   twilson@linwoodlaw.com                               kwinslow@hemmerlaw.com
   Jonathan D. Grunberg (pro hac vice)
   jgrunberg@linwoodlaw.com                             250 Grandview Drive, Ste. 500
                                                        Ft. Mitchell, KY 41017
   1180 W. Peachtree Street, Ste. 2040                  Tel: 859-344-1188
   Atlanta, GA 30309                                    Fax: 859-578-3869
   Tel: 404-891-1402
   Fax: 404-506-9111




                                                 41
Case: 2:19-cv-00031-WOB-CJS Doc #: 37 Filed: 06/26/19 Page: 48 of 48 - Page ID#: 340



                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 26, 2019, I electronically filed the foregoing document with

  the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to

  registered CM/ECF participants.



                                                      /s/ Todd V. McMurtry

                                                      Plaintiff’s Counsel
